¶29
Madsen, J.
(concurring) — I agree with the majority that before a dependency court may exercise its inherent authority to hold a juvenile in contempt and impose a punitive sanction, it first must find that the statutory remedies for criminal contempt under RCW 7.21.040 are not adequate. However, to the extent that the majority may be read to require a dependency court to resort to criminal contempt before exercising its inherent authority to impose a coercive contempt sanction, I disagree. Criminal contempt and remedial contempt sanctions are aimed at different issues, and a judge who is concerned with coercing compliance with a court order will have no reason to consider the adequacy of criminal contempt sanctions.
¶30 Under RCW 13.34.165(2), a dependency court may impose up to seven days as a remedial sanction when a party fails to comply with an order entered under that chapter. However, a contempt sanction is remedial only if the contemnor is allowed an opportunity to purge the contempt and gain release. Int'l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 n.2, 114 S. Ct. 2552, 129 L. Ed. 2d 642 (1994). Thus, as long as a dependency court employing the sanctions allowed under RCW 13.34-.165(2) provides an opportunity for a juvenile to purge the contempt, the sanction is remedial. If a dependency judge concludes that seven days is an insufficient amount of time to coerce compliance, then the judge has the inherent power to impose a longer detention period — as long as the juvenile has the power to end detention by complying at any time. As the Court of Appeals has observed in analogous circumstances: “On the rare occasion when a juvenile court decides it must disregard the statutory seven-day limit and resort to its inherent contempt powers, the court must enter *654a finding as to why the statutory remedy is inadequate and articulate a reasonable basis for believing why some other specific period of detention will achieve what seven days will not.” In the Interest of M.B., 101 Wn. App. 425, 453, 3 P.3d 780 (2000).
¶31 In both of the cases before this court, the dependency courts imposed determinate, punitive sanctions without providing for a purge mechanism. Accordingly, the sanctions imposed were criminal, and the dependency courts in each case committed error by failing to provide due process protections, including initiation of charges by information, appointment of counsel, trial, and proof beyond a reasonable doubt. See Bagwell, 512 U.S. at 826 (“ ‘[C]riminal penalties may not be imposed on someone who has not been afforded the protections that the Constitution requires of such criminal proceedings.’ ” (quoting Hicks v. Feiock, 485 U.S. 624, 632, 108 S. Ct. 1423, 99 L. Ed. 2d 721 (1988))).
¶32 Perhaps of more concern, however, is the use of contempt proceedings in dealing with chronic runaways. As the Court of Appeals has observed,
[o]nly under the most egregious circumstances should the juvenile court exercise its contempt power to incarcerate a status offender in a secure facility. If such action is necessary, the record should demonstrate that all less restrictive alternatives have failed.
State v. Norlund, 31 Wn. App. 725, 729, 644 P.2d 724, review denied, 98 Wn.2d 1013 (1982).
¶33 A court should consider the mental health needs of the dependent child before resorting to a contempt sanction.7 Many children in foster care suffer from mental health problems that lead to their runaway behavior. When *655considering whether less restrictive alternatives exist, the question is not merely whether a seven day, purgeable sanction has proved ineffective but whether needed mental health services or chemical dependency treatment have been provided.
¶34 As stated by amicus American Academy of Child and Adolescent Psychiatry, “The failure to address the underlying problems and stressors that lead to runaway behavior is compounded by punishing the young people, making it more likely that they will continue to run away from their foster care placements and encounter the very dangers from which the courts are obligated to protected them.” Mem. of Amicus Curiae Am. Acad, of Child & Adolescent Psychiatry in Supp. of Pet’rs at 5.
¶35 Amicus calls this court’s attention to numerous studies indicating that detention does not have an ameliorative effect on runaway behavior and, in fact, often exacerbates the problem.8 The record in this case bears this out: repeated detention of these children did not stop them from running away.
¶36 According to the records, after Y.H.’s placement in foster care she ran away several times. Three times Y.H. was sentenced to seven days in detention for contempt. After her fourth disappearance, she was moved to a different foster home, but no additional services were provided to assist in making her placement more successful or to address her running behavior. Instead, when Y.H. ran again, the dependency court sentenced her to a 30 day period of detention. Similarly, M.H.-O. ran away from her placement at least six times. After the first four times, *656M.H.-O. was sentenced to seven days in detention. The fifth time she ran, the dependency court sentenced her to 30 days in detention. One week later, M.H.-O. ran again. Prior to her incarceration, M.H.-O. made several requests for mental health services, but those services were not provided. Instead, after M.H.-O. ran again, the dependency court sentenced M.H.-O. to 60 days in detention. While in detention, her mental health worsened and she heard voices, rocked back and forth, and began cutting herself.
¶37 Detention should not be used as a substitute for access to basic services, treatment, and care. The repeated use of contempt proceedings is often ineffective and offers little opportunity to address the underlying problems that result in runaway behavior. In contempt proceedings, the focus is on deterring the child’s misbehavior rather than ensuring the State is upholding its responsibility to provide an individualized response to the runaway behavior.
¶38 Another reason detention proves ineffective as a deterrent to runaway behavior is that children in foster care often run because of their desire to connect with family, friends, and familiar surroundings. Here, for instance, Y.H. repeatedly sought out her mother while on the run, while M.H.-O. ran to her father in Nebraska. Punishing these children with detention, where they must adjust to a new set of peers and authority figures in an unfamiliar environment, only increases their desire to run.
¶39 Children in foster care who suffer from mental health disorders present difficult challenges. However, incarceration in a locked detention facility punishes rather than rehabilitates these children. As amici the Children’s Alliance and Columbia Legal Services points out, there are alternatives to incarceration that are available by statute, including evaluation and treatment in secure facilities under RCW 70.96A.140 and .245 (chemical dependency involuntary treatment act) and RCW 71.34.600 (parent-initiated mental health involuntary treatment act). Incarceration before fully exploring such alternatives is not a *657proper use of the court’s inherent contempt powers, criminal or remedial.
Bridge, J., concurs with Madsen, J.

 Studies indicate that up to 80 percent of children in foster care require mental health services. See American Academy of Child & Adolescent Psychiatry, Policy Statement: Psychiatric Care of Children in the Foster Care System (2001), available at http://aacap.org/cs/root/pohcy_statements/psychiatric_care_of_children _in_the_foster_care_system (last visited Dec. 10, 2007).


 See, e.g., Kelly Dedel, Office of Community Oriented Policing Services, U.S. Dep’t of Justice, Juvenile Runaways (Feb. 2006), available at http://www.pop center.org/Problems/PDFs/JuvenileRunaways.pdf; Mami Finkelstein et al., Youth Who Chronically AWOL From Foster Care: Why They Run, Where They Go, and What Can Be Done, Veka Institute of Justice (Aug. 2004), available at http:// www.vera.org/publication_pdf /244_460.pdf; Kevin M. Ryan, Stemming the Tide of Foster Care Runaways: A Due Process Perspective, 42 Cath. U.L. Rev. 271, 279 (1993); Caren Kaplan, Children Missing from Care: An Issue Brief, Child Welfare League of America (2004), available at http://www.cwla.org/programs/fostercare/ childmiss.htm (last visited Dec. 10, 2007).